DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment has not overcome the drawing objections.
Applicant’s amendments, in addition with the examiner’s amendment below overcome the 35 USC §103 rejections.
Drawings
The drawings are objected to because Figs. 1-17 are photographs.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  The examiner does not believe that photographs are the only practicable medium for illustrating the claimed invention. MPEP 608.02(V). Evidence that articles of infant clothing can be presented by line drawings, can be found by a review of the prior art, where articles of infant clothing have been demonstrated by line drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment below changes the dependencies of claims 22, 23, and 25 from cancelled claim 1 (from allowance mailed August 9, 2021) to claim 16.
The application has been amended as follows: 

16. (Currently Amended) An article of clothing, comprising: 
an infant pod configured to contain an infant, the infant having a birth weight in a range of 1 pound to 11 pounds; 
the infant pod having a cavity configured to contain upper appendages, lower appendages and a torso of the infant, wherein the infant pod has no appendage or extensions for the upper appendages or the lower appendages of the infant whereby the upper appendages and the lower appendages cannot exit the cavity;
the infant pod having an openable and closeable infant ingress-egress aperture extending longitudinally along a length of the infant pod from a neck opening to a foot end;
the infant pod having an anterior torso aperture;
the infant pod comprises an anterior body cover with a left side and a right side, the anterior body cover including the ingress-egress aperture that extends between the left side and the right side;
the anterior body cover comprising an anterior base panel and an anterior top panel;
the anterior torso aperture is formed in the anterior base panel and coverable by the anterior top panel such that the anterior top panel overlies the anterior torso aperture;
the anterior top panel is joined to the anterior base panel such that, when the anterior top panel overlies the anterior torso aperture, a pocket is formed between the anterior base panel and the anterior top panel which provides access to the anterior torso aperture; 
the pocket is accessible through an opening disposed between the anterior top panel and the anterior base panel along a lower peripheral edge area of the anterior top panel;
the infant pod has a longitudinal center;

the ingress-egress aperture of the anterior body cover is laterally off-center of the longitudinal center of the infant pod and lateral of and spaced from the anterior torso aperture; and
wherein the anterior top panel is joined to the anterior base panel by at least one fastener, wherein the at least one fastener comprises a permanent fastener.

21. (Cancelled)
22. (Currently Amended) The article of clothing of claim [[21]] 16, wherein: the at least one fastener comprises a mechanical fastener.  
23. (Currently Amended) The article of clothing of claim [[21]] 16, wherein: the at least one fastener comprises a multiple use fastener.  
24. (Cancelled)
25. (Currently Amended) The article of clothing of claim [[24]] 16, wherein: the permanent fastener comprises at least one row of stitches.
Allowable Subject Matter
Claims 16, 19, 20, 22, 23, 25-39 are allowed.
The following is an examiner’s statement of reasons for allowance: While the individual features of the claimed invention can be found in the prior art, the combination of references to arrive at the claimed structure would be the result of improper hindsight reconstruction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732